           Case 1:10-cr-00082-RJS Document 198 Filed 06/11/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA


        -v-
                                                                No. 10-cr-82 (RJS)
                                                                     ORDER
DAVID ADAMS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

        On May 20, 2020, Defendant moved for compassionate release, requesting that the Court

modify his sentence to time served and immediately release him to home confinement and a period

of supervised release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (Doc. No. 189.) On May 15, 2020,

the government submitted a letter opposing Defendant’s motion (Doc. No. 191), and on May 20,

2020, Defendant submitted a reply to the government’s opposition (Doc. No. 194). Based on these

submissions, there is no dispute that Defendant (1) suffers from a serious underlying heart condition

that the CDC has recognized could put him at greater risk for complications due to COVID-19; (2)

has received a positive COVID-19 test on April 27, 2020; and (3) has not exhibited any symptoms

since that date.

        In light of these facts, the Court ordered the parties to make additional submissions to the

Court regarding:

        (1) whether Defendant has manifested any symptoms of the virus since his positive
        COVID-19 test on April 27, including since Defendant last updated the Court on
        May 20; (2) whether Defendant is susceptible to continued harms from the virus
        more than 30 days after his positive diagnosis; (3) whether persons who have tested
        positive for COVID-19 are likely to become re-infected at a later date; (4) whether
        Defendant is more likely to infect third parties at FCI Terminal Island or if released
        and transported to his parents’ residence; and (5) the likelihood that Defendant’s
        positive COVID-19 test on April 27 was a false positive.
             Case 1:10-cr-00082-RJS Document 198 Filed 06/11/20 Page 2 of 3



(Doc. No. 195.) The Court is now in receipt of the parties’ submissions (Doc. Nos. 196, 197),

which are summarized as follows:

       (1)      Whether Defendant has manifested any symptoms of the virus since his positive

             COVID-19 test on April 27. Defendant states that while he has not experienced any

             noticeable symptoms of the virus, he has not seen a cardiologist since his initial

             diagnosis with COVID-19. (Doc. No. 196 at 1.) Accordingly, Defendant contends that

             “whether or not [he] has experienced certain external symptoms, we cannot know the

             actual impact of the virus on [his] body unless a cardiologist evaluates him.” (Id. at 2.)

             The government responds that the lack of a cardiology consultation “alone is no reason

             simply to release [Defendant] into the community,” and that “[a]lternate remedies, such

             as a court order directing that a cardiology consultation take place within a reasonable

             period of time, could address this issue.” (Doc. No. 197 at 1–2.)

       (2)      Whether Defendant is susceptible to continued harms from the virus more than 30

             days after his positive diagnosis. Defendant maintains that “there is no known time limit

             on the harms of COVID-19,” and thus “the fact that more than 30 days have passed since

             [his] positive diagnosis affords us no medical certainty that he is not at risk.” (Doc. No.

             196 at 2.) The government responds that Defendant “incorrectly conflates COVID-19

             patients who are symptomatic and experience a protracted period of illness, with

             asymptomatic COVID-19 patients who manifest no symptoms whatsoever, like the

             [D]efendant,” since “information provided by the CDC has consistently indicated that

             symptoms of COVID-19 typically present within approximately 4–6 days from exposure

             to the virus, and that virtually all people who have COVID-19 will develop symptoms

             within 11.5 days of becoming infected with the virus.” (Doc. No. 197 at 2.)

       (3)      Whether persons who have tested positive for COVID-19 are likely to become re-

                                                    2
               Case 1:10-cr-00082-RJS Document 198 Filed 06/11/20 Page 3 of 3



               infected at a later date. Both Defendant and the government admit that the risk of

               reinfection is not yet known (see Doc. No. 196 at 3; Doc. No. 197 at 3), but the

               government notes that there is some evidence that those who have recovered from

               COVID-19 will likely have immunity for some period of time (Doc. No. 197 at 3).

         (4)      Whether Defendant is more likely to infect third parties at FCI Terminal Island or if

               released and transported to his parents’ residence. Defendant argues that if he is still

               infectious, he would be less likely to infect others if released to his home. (Doc. No. 196

               at 4.) The government responds that “the defendant is logically more likely to infect

               others through his transfer into the community from FCI Terminal Island, where the

               majority of inmates have already contracted COVID-19” (Doc. No. 197 at 3–4).

         (5)      The likelihood that Defendant’s positive COVID-19 test on April 27 was a false

               positive. Both parties agree that there is no reason to believe that Defendant’s test was a

               false positive. (See Doc. No. 196 at 5; Doc. No. 197 at 4.)

         Because both parties agree that a cardiology consultation would be beneficial in

understanding the impact of COVID-19 on Defendant’s heart, and because the Court is unlikely to

grant the extraordinary remedy of compassionate release without additional information on this

subject, IT IS HEREBY ORDERED THAT the Bureau of Prisons will arrange for Defendant to be

examined by a cardiologist not later than July 1, 2020, and that Defendant shall update the Court

regarding the findings of that examination within two business days of receiving the results.

SO ORDERED.

Dated:            June 10, 2020
                  New York, New York


                                                          RICHARD J. SULLIVAN
                                                          UNITED STATES CIRCUIT JUDGE
                                                          Sitting by Designation

                                                      3
